UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7755


CHRIS DARRYL DRYE,

                Petitioner – Appellant,

          v.

ALVIN KELLER, JR.,

                Respondent – Appellee,

          and

THEODIS BECK,

                Respondent.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  William L. Osteen,
Jr., District Judge. (1:09-cv-00118-WO-DPD)


Submitted:   March 16, 2010                 Decided:   March 22, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chris Darryl Drye, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chris Darryl Drye seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                      28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).               A prisoner satisfies this standard by

demonstrating       that       reasonable         jurists   would   find     that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district      court       is    likewise       debatable.         Miller-El    v.

Cockrell,    537 U.S. 322,    336-38       (2003);     Slack   v.   McDaniel,

529 U.S. 473, 484-85 (2000); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir. 2001).         We have independently reviewed the record and

conclude     that       Drye    has     not       made   the    requisite     showing.

Accordingly, we deny a certificate of appealability, deny leave

to proceed in forma pauperis, deny Drye’s motions to appoint

counsel,    for     a    transcript      at        government    expense,     and   for

documentation of response, and dismiss the appeal.                         We dispense

with oral argument because the facts and legal contentions are




                                              2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3